                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

MARCUS L. TAYLOR,

       Plaintiff,

v.                                                    Case No. 8:21-cv-1328-WFJ-SPF


PAUL BLACKMAN, SHERIFF OF
HIGHLANDS COUNTY, et. al.,

       Defendants.
                                        __/

                                  ORDER OF TRANSFER

       After examination of the complaint (Doc. 1), it appears this civil rights action should

be transferred to the United States District Court for the Southern District of Florida

because the alleged events giving rise to the cause of action occurred in Highlands County,

Florida, which is within the jurisdiction of that Court.

       Accordingly, pursuant to 28 U.S.C. '' 1404(a) and 1406(a), this case is transferred

to the United States District Court for the Southern District of Florida for all further

proceedings, and the Clerk shall immediately terminate any pending motions, close this

case, and forward the file to that District.

       ORDERED in Tampa, Florida on June 3, 2021.




Copy to: Plaintiff, pro se
